Citation Nr: 0330618	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On March 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the VA Medical Center and Vet. 
Center, both located in Pittsburgh, 
Pennsylvania.

2.  This veteran is seeking service 
connection for post-traumatic stress 
disorder (PTSD).  Prepare a letter 
asking the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any available information 
that might corroborate the veteran's 
alleged in-service stressors.  Provide 
USASCRUR with a description of these 
alleged stressors identified by the 
veteran:  stress occasioned by serving 
as a radio telephone operator for recon 
patrol while assigned to Headquarters 6th 
Battalion, 32 Artillery at "Camp J.J. 
Caroll" in South Vietnam; (2) stress 
from constant and sustained rocket 
attacks and B52 strikes while stationed 
at "Camp J.J. Caroll" from July 1970 to 
February 1971;(3) stress resulting from 
serving as a machine gunner while on 
convoy duty to "Ban Me Tui pass;" (4) 
the death of a fellow comrade, "[redacted]" 
of Zanesville, Ohio, at "Camp J.J. 
Caroll" in March 1970 or March 1971 and 
seeing "Lieutenant [redacted]" of Columbus, 
Ohio get wounded by a grenade thrown by 
a Vietnamese child sometime after March 
1971; (5) stress from sustaining a shell 
fragment wound to the right hand in 
April 1971 for which he was hospitalized 
for one and a half days at Quang Tri Air 
Force Hospital; (6) stress from seeing 
fellow soldiers being wounded and 
killed.  

Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

3.  After the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:  (1) a psychiatric 
examination in order to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine 
whether the diagnostic criteria for PTSD 
are satisfied (current regulations 
require a diagnosis of PTSD in 
conformance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV)).  All indicated studies must 
be conducted.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture 
of the veteran's psychiatric status.  
The examiner should be informed of the 
stressors that have been verified.  The 
examiner should be requested to provide 
an opinion as to the etiology of any 
such condition.  Regarding PTSD, if 
found, the examiner should express an 
opinion as to whether the veteran has 
PTSD related to his military service, 
and whether a diagnosis of PTSD is 
supportable solely by the stressors that 
have been supported in the record.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  A complete rationale for all 
opinions expressed must be provided in a 
typewritten report.  Send the claims 
folder to the examiner for review.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





